Citation Nr: 1820620	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and son, N.M.




ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1956.  The Veteran died in January 2012; his surviving spouse has been properly substituted as the appellant in the instant case.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs, Regional Office (RO).  

The appellant and her son testified before the undersigned Veterans Law Judge in July 2015 and September 2017.  Transcripts of the proceedings have been associated with the claims file.

The Board remanded the issue on appeal for additional development in November 2015 and April 2017 and it has been returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c).  38U.S.C. §7107(a)(2) (2012).







FINDING OF FACT

The Veteran does not have PTSD that is related to his military service.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1112, 1131, 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304. 


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159(b) (1).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2010 letter, sent prior to the unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate a claim for service connection for PTSD and of the evidence and information necessary to establish a disability rating and an effective date.  The letter also advised him of his and VA's respective responsibilities in obtaining such evidence and information.  Moreover, the letter provided the Veteran with VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  As such, VA's required notice was met, and neither the appellant, nor representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The appellant has been made aware of the information and evidence necessary to substantiate the claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the Veteran's claim during the course of this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran's service personnel records, service and post-service treatment records, and lay statements pertaining to the claimed disability have been obtained and associated with the claims file.  The appellant has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  Accordingly, VA's duty to assist is satisfied.
Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claim.  Moreover, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has PTSD due to a credible in-service stressor.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

As noted above, in November 2015 and April 2017, the Board remanded this case for further development.  Significantly, the appellant has been afforded a September 2017 Board hearing as directed by the April 2017 remand and the November 2015 remands instructed the RO to contact additional sources to attempt to verify the Veteran's claimed stressor.  As will be discussed in greater detail below, the RO contacted the agencies specified in the remands and obtained adequate responses.  The Board finds that the purpose of the prior remands has been fulfilled, and there has been substantial compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).  






	II.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).  See also 38 U.S.C. § 1154(b).  

Recent amendments to the regulation have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.  Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran filed a claim for service connection for PTSD in April 2010.  He claimed that his PTSD was due to his active service.  April 2010, June 2010, and October 2010 VA mental health treatment records reflect a diagnosis of PTSD.  There is evidence of record of diagnoses of PTSD; however, the claim must be denied as the Veteran's stressors have not been verified.

With regard to the claimed stressors, the Veteran reported an in-service stressor event occurred while he was stationed on board the U.S.S. Tigrone between October 1, 1952 to November 30, 1953, when his unit was charged with destroying an artillery/radar site in North Korea.  

In a June 2010 stressor statement, the Veteran wrote that his unit was charged with destroying an artillery/radar site in North Korea.  On the third mission, twelve sailors were dispatched "and only 2 of us came back that were not wounded."  The Veteran indicated that he was assigned to "USSR419" from February 1953 to June 1953.  The U.S.S. Tigrone' s designation is USSR4519.  In a statement which was received by VA in May 2011, the Veteran wrote that, while operating with a fleet landing party in North Korea, he received a shrapnel wound to the left leg.  At a July 2015 Board hearing, the appellant testified that the Veteran was fearful of being in service because some of the things they had to do and referenced that one example was that the Veteran got hurt.  She stated she did not know how he got hurt, but that when the Veteran got hurt it was learned the he was allergic to penicillin because he was given penicillin by medical personnel, but had a bad reaction and it was documented in his record that he was allergic to penicillin.  The appellant indicated that the injury was shrapnel in the Veteran's leg and left him with visible leg scars.  At a September 2017 Board hearing, the appellant testified that the Veteran had a fear of somebody coming in on him.  The son testified that the Veteran reported going on rescue missions and being fearful from the dangers of submarine service itself.  See September 2017 Boar Hearing Transcript. 

Initially, the Board finds no probative value should be placed on the Veteran's self-reported history with regard to combat activities he participated in.  As set out above, the Veteran has alleged he participated in combat landings while assigned to the U.S.S. Tigrone.  The appellant's testimony and that of her son regarding the Veteran's combat participation are derived from the information provided to them by the Veteran.  Significantly, the Veteran's allegations are directly contradicted by other more probative evidence of record.  

VA attempted to verify the Veteran's participation in combat on the Tigrone.  In a September 2016 memorandum, the Joint Services Records Research Center (JSSRC) wrote that the Naval History and Heritage Command (NHHC), Washington Navy Yard, DC, the custodian of Naval ship histories, did not maintain a 1952 or 1953 command history submitted by the U.S.S. Tigrone (SSR-419).  However, a general ship's history was reviewed as were the November 1st to December 31st, 1952 and the May 1st to 31st, 1953 deck logs submitted by the U.S.S. Tigrone.  The history documents that on November 1, 1948 and, early 1949, the Tigrone conducted a shakedown cruise off Portsmouth, Virginia in preparation for her new duties as an Arctic radar picket ship.  That summer, the U.S.S. Tigrone joined Submarine Division 62 out of Norfolk.  Activities included evaluating new radar equipment and techniques for longer range air defense.  Tigrone continued in this role until 1957.  The deck logs document that during the period November 1 to December 31, 1952, the U.S.S. Tigrone operated out of Norfolk and the Philadelphia Naval Ship Yard.  In May of 1953, the U.S.S. Tigrone was moored in Norfolk from the 1st to the 28th, and then got underway for Guantanamo Bay, Cuba.  These records simply to do show that the submarine operated in support of operations in Korea or was anywhere in the vicinity of Korea during this period.

The Board places greater probative weight on the service department history of the U.S.S. Tigrone provided by the United States Navy over the Veteran's self-reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]).  

The Veteran's allegations are not supported by any evidence of record other than the testimony and allegations of the appellant and her son.  The Veteran's military occupational specialty (MOS) was an electronic technician and there is no evidence that the Veteran received any specialized training which would qualify him to participate in naval landing parties.  The Veteran did not receive any awards or decorations indicative of combat.  The section on the Veteran's DD Form 214 where wounds received as a result of action with enemy forces is set out is blocked out with a dashed line.  This most persuasive evidence shows that the Veteran did not participate in combat nor was he trained to participate in combat with regard to naval landings.  

The STRs are silent as to the presence of a leg wound which was due to combat.  A clinical record documents that the Veteran was treated for a puncture wound to the left tibia in February 1955.  Significantly, the clinical record is completely silent as to the cause of the wound.  Subsequent records are silent as to the presence of the history of a shrapnel wound.  The Veteran completed a Report of Medical History in September 1955 wherein he listed treatment he had received within the last five years which was pharyngitis, diarrhea, pilonidal cysts and laryngitis.  There was no reference to a shrapnel wound to the leg.  The Veteran completed another Report of Medical History in April 1960 wherein he was requested to report on different diseases and illnesses he had.  The Veteran referenced a pilonidal cyst at age 22 (which the service treatment records document) but was silent as to incurring a shrapnel wound to the leg.  The silence of the service treatment records regarding the presence of a shrapnel wound weighs against the Veteran's credibility.  

The record also contains Veteran's post-service treatment records.  The Board observes that April 2011 VA treatment records indicated the Veteran's past medical history to have included a blood transfusion for shrapnel wounds in 1950s and physical examination at that time identified trace pre-tibial abrasion.  No further explanation or the source of his medical history was included in support.  The Board observes that the STRs do not contain evidence that a blood transfusion procedure occurred during active duty and, as set out above, are silent for any treatment due to shrapnel.  In fact, when asked to report significant past treatment, the Veteran reported illnesses such as pharyngitis and cysts, but made no mention of a shrapnel wound requiring blood transfusion.  The Veteran's March 2010, April 2010, August 2010, and September 2010 VA clinical records did not include references to a blood transfusion or shrapnel injury.  The Board finds it highly unlikely that the Veteran wound undergo a blood transfusion during active duty but fail to subsequently report such history during service given how detailed his reports otherwise were in 1955 and 1960.  

Based on the above discrepancies, the Board finds that no probative value is attached to the Veteran's self-reported military history with regard to participation in combat.  Therefore, the Veteran's claimed stressors cannot be presumed to have occurred under 38 U.S.C. § 1154(b).  As such, this presumption is not applicable.

To the extent the Veteran has alleged that he was fearful due to military operations, the Board notes that none of the submarines the Veteran served on were show by service department histories to be anywhere near Korea during the war.  Significantly, based on the other discrepancies noted above, the Board places no probative value on the Veteran's report that he was fearful due to military service.  

While there are diagnoses of PTSD of record, the United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The Board acknowledges the son's lay statements that as an Army Sergeant, he is trained to observe behaviors of service members and recognize possible indicators of PTSD, and as such he asserts that the Veteran's symptoms including sudden responses to being startled, underlying fear of physical attack, extraordinary vigilance, alcohol use, and sadness, all supported a claim for PTSD.  See June 2012 Buddy/ Lay Statement and April 2016 Buddy/ Lay Statement.  As mentioned, the record contains PTSD diagnoses from medical professionals and the Veteran's behaviors referenced by his son, as they related to PTSD have been accounted for in these diagnoses.  However, notwithstanding the son's assertion that the Veteran engaged in combat, the Veteran's MOS was an electronic technician and there is no evidence that the Veteran received any awards or decorations indicative of combat.  Moreover, there is nothing in his service records suggesting that he ever served in combat.  As set out above, it has been determined that no probative value is to be placed on the Veteran's self-reported military history.  The son's reports are based on what his stepfather told him.  This evidence is also afforded no probative value with regard to whether the Veteran participated in combat.  

The crucial inquiry in this case is whether the appellant has established an in-service stressor.  As sufficient supporting evidence has not been identified, despite substantial effort on the part of the RO, and in light of inconsistencies in the Veteran's reports with no probative value being attached, the Board concludes that an in-service stressor has not been established by the record.  As noted, details provided by the Veteran and the appellant vary, and significant details such as where the U.S.S. Tigrone was located at the time of the reported stressor events are contradicted by service department records.  Even in light of a diagnosis of PTSD, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy during active service or that he has attributed any stressors to fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service, or credible supporting evidence that the claimed in-service stressor actually occurred.  

	III.  Conclusion

In conclusion, the Board finds that, the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for PTSD must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


